TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00027-CV



            Debra Marie Ramirez and Victor Bocanegra, Both Individually and as
                 Next Friends of Colby Alan Ramirez, a Minor, Appellants

                                                 v.

                              Douglas K. McIntyre, M.D., Appellee



      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
         NO. 99-12665-A, HONORABLE F. SCOTT MCCOWN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellants have filed a motion to dismiss the remanded issues in this appeal.

Appellee’s counsel agrees with the motion. We grant the motion and dismiss the appeal. See Tex.

R. App. P. 42.1(a)(2).



                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Aboussie*

Dismissed on Appellants’ Motion

Filed: August 29, 2003


*
    Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
    See Tex. Gov’t Code Ann. § 74.003(b) (West 1998).